                           Case 18-10512-KBO             Doc 2761        Filed 08/20/21         Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                    )
             In re:                                                 )   Chapter 11
                                                                    )
             Zohar III, Corp., et al., 1                            )   Case No. 18-10512 (KBO)
                                                                    )
                                                Debtors.            )   Jointly Administered
                                                                    )
                                                                    )   Ref. Docket No. 2729

                            ORDER (I) AUTHORIZING AMENDMENT TO THE NEW
                          AGENT AGREEMENT AND (II) GRANTING RELATED RELIEF

                      Upon consideration of the motion (the “Motion”) 2 of the above-captioned debtors and

         debtors-in-possession (collectively, the “Debtors”) for entry of an order, pursuant to sections

         105(a), 363, and 503(b) of the Bankruptcy Code, the Settlement Order, the Settlement Agreement,

         and the Ankura Appointment Order, (i) authorizing the First Amendment to the New Agent

         Agreement and (ii) granting related relief; and this Court having jurisdiction to consider the Motion

         and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing

         Order of Reference from the United States District Court for the District of Delaware, dated as of

         February 29, 2012; and consideration of the Motion and the requested relief being a core

         proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being proper before this Court pursuant

         to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to

         the parties listed therein, and this Court having found that no other or further notice need be

         provided; and this Court having found and determined that the relief sought in the Motion is in the



         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
         2
           All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
         Motion.
28334057.2
                       Case 18-10512-KBO           Doc 2761      Filed 08/20/21      Page 2 of 2




         best interests of the Debtors’ estates, their creditors, and other parties in interest and that the legal

         and factual bases set forth in the Motion establish just cause for the relief granted herein; and after

         due deliberation and sufficient cause appearing therefor; it is hereby ORDERED that:

                 1.      The Motion is GRANTED as set forth herein.

                 2.      The First Amendment to the New Agent Agreement is hereby approved in all

         respects.

                 3.      The terms and provisions of the Ankura Appointment Order and the New Agent

         Agreement otherwise remain in full force and effect, and any terms and provisions of the Ankura

         Appointment Order applicable to the New Agent Agreement shall extend to the New Agent

         Agreement as amended by the First Amendment, including with respect to the fees, expenses,

         costs, and indemnities provided for or permitted thereby, which shall, to the extent payable by any

         Debtor in accordance with paragraphs 21 and 23 of the Ankura Appointment Order, constitute

         allowed administrative expenses under section 503(b) of the Bankruptcy Code.

                 4.      This Court shall retain jurisdiction over any and all matters arising from the

         interpretation or implementation of this Order.




             Dated: August 20th, 2021                            KAREN B. OWENS
             Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE
28334057.2
                                                            2
